DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	Claims 1-11 are deemed allowable.  In particular, the prior art of record is silent on the polyamide-imide copolymer of claim 1, which is inherited by dependent claims 2-11, comprising a first repeating unit, a second repeating unit, a third repeating unit represented by Chemical Formulas 1, 2, and 3, respectively, as disclosed in claim 1, wherein a mole ratio of the second repeating unit to the third repeating unit is 10:90 to 50:50.

Pertinent Prior Art
5.	Cho et al. (US 2012/0296050)
	This document discloses a poly(amide-imide) block copolymer that includes a first segment including a repeating unit represented by Chemical Formula 1A, a repeating unit represented by Chemical Formula 1B, a repeating unit represented by Chemical Formula 1C or a combination thereof, and a second segment represented by Chemical Formula 2, as detailed in the Abstract.  However, this document is silent on, in particular, the polyamide-imide copolymer comprising the first repeating unit, the second repeating unit, the third repeating unit represented by Chemical Formulas 1, 2, and 3, respectively, as disclosed in claim 1, wherein a mole ratio of the second repeating unit to the third repeating unit is 10:90 to 50:50.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852